Case 1:18-cr-00567-VSB Document 149-9 Filed 01/07/20 Page 1 of 6




                               ]ACK KINGSTON
                                 MEMBER OF CONGRESS
                                      1993 - 2015

October 31, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Dear Judge Broderick,

I'm writing to recommend former Congressman Chris Collins. I had the honor
of serving with Chris and working with him once I left Congress.

In my current capacity with a large law firm, I lobby for and represent a
business which is located just outside of his former district. The business has an
issue with a nebulous ruling of a governmental agency. One which required
Congressional assistance. The business has bipartisan support of its position.

On behalf of the constituent, Chris went to bat above and beyond the call of
duty. He met with them and contacted the governmental agency several times to
try to resolve the matter. He was fair, thorough and responsive. His on-hands
approach was diligent and professional throughout the process. Chris' support
was essential in attempting to reach a resolution and giving the constituent a
voice in Washington.

I know how sorry Chris is as respects the matter before you. He has expressed
his sorrow to me for the pain this has caused his family and the people of New
York. But I wanted to make sure that you knew a side of him that may not be
known to the court.

 Thank you for your consideration.




                                                                                     156
       Case 1:18-cr-00567-VSB Document 149-9 Filed 01/07/20 Page 2 of 6




November 8, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse 40 Foley Square
New York, NY 10007

Re: Chris Collins

Dear Judge Broderick;

I have known and worked with Chris for over ten years. I was appointed as the
Commissioner of Erie County Central Police Services when he was Erie County
Executive. We became friends and spent a considerable amount of time together with
our wives. Chris has always demonstrated the highest level of honesty, integrity and a
passionate work ethic. He worked for one dollar a year when elected and often was the
first one in and last to leave. He supported and allowed me to rid our agency of political
contracts and unnecessary expenditures. He strongly supported law enforcement efforts
and forming of a warrant squad and crime scene response unit which was used in Erie
and surrounding counties. He supported and expanded our Homeland Security
initiatives to protect WNY citizens.

When elected to Congress he often worked six and seven day weeks attending events
and giving awards on holidays to veterans outside of his district. .. when a
Congresswoman refused because she did not work holidays. Chris and Mary have
supported charity events financially and investing their time and energy to see them
succeed. His constituents have supported him after his indictment and he has worked
diligently for them and our Country.

The Chris Collins that has been depicted by the media and justice department is not the
Chris Collins I know and respect. He has admitted his mistake and taken responsibility
for it.




        A~~-
Peter M. Vito




                                                                                   157
       Case 1:18-cr-00567-VSB Document 149-9 Filed 01/07/20 Page 3 of 6


                        JAMES            T.     SANDORO
                 APPRAISER •         CONSULTANT •         EXPERT WITNESS




November 15, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: United States vs Chris Collins

Dear Judge Broderick:

I have known Chris Collins and his wife, Mary, for approximately twelve years. When he served
as County Executive for Erie County of Western New York, he asked me to be his representative
on the Board of Directors of the Buffalo Convention and Visit Buffalo Niagara, the region's
tourism entity. I was appointed by him to be able to change the composition of the board so
that the director at that time could be replaced. That director had allowed the number of hotel
owners on the board to block the idea of new hotels in the City at a time when new hotels
would have made it possible to expand our convention center business as well as service
restaurants and cultural entities.

Thanks to Chris' guidance, tourism has been changed forever in Buffalo. New hotels are
flourishing. Buffalo has witnessed a renaissance made possible by his leadership. He and his
wife have been very conscious of history in Buffalo and how significant it is to promoting the
area to the world . For that, we thank him. I hope you ,Nill lock favorably on the good deeds he
has done for the people of Erie County and Western New York.

Thank you for your consideration.




       24 MYRTLE AVENUE • BUFFALO, NEW YORK 14204 • 716-855-1931
                                                                                        158
       Case 1:18-cr-00567-VSB Document 149-9 Filed 01/07/20 Page 4 of 6



Hon. Vernon S. Broderick                                         November 18, 2019
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Subject: United States v. Christopher Collins


Dear Judge Broderick;


My interactions with Congressman Christopher Collins are of a Professional Status. SCOPE (Shooters
Committee on Political Education) of New York is a 501-C4 organization. The purpose of this
organization is the defense of the 2nd Amendment to the Constitution, The Right to Keep and Bear Arms.
I am writing as the Chairman of Yates County SCOPE and also as the 2nd Vice President of New York State
SCOPE.


As a member of SCOPE, the organization is committed to working with the public to educate the citizens
of New York on the importance of the Constitution and what the founders brought to the public to guide
our Republic. The 2nd Amendment is a Keystone Amendment in the Constitution. With out this right, we
as a Republic will not be is a position to defend ourselves, the State and Nation against those who would
enslave this nation.


Congressman Collins has been a strong supporter of our 2nd Amendment Rights. I have met and spoken
with Congressman Collins on this issue on several occasions. Mr. Collins has always been very
approachable, courteous, knowledgeable and willing to engage in discussion and debate on the topic of
the right to keep and bear arms. I consider Congressman Collins to be a strong defender of the
Constitution.


I also serve as Supervisor for Town of Benton, Yates County, NY, having just been elected to my 4th two-
year term. An issue that Congressman Collins has championed for our rural communities is access to the
Internet. While citizens in the Metropolitan area of the country now take access to the internet without
thought, the rural folks suffer from the lack of access. Congressman Collins has been a champion in the
move to connect rural American communities like the one I serve. I applaud his efforts in this area .


In closing, I ask that you consider the service of this man to his community and country. While the
actions taken that bring Congressman Collins before you are from my perspective out of character,
please consider the greater good that he has done for the people of the 27 th Congressional District.




                                                 ~ell

Geneva, NY 14456




                                                                                                 159
      Case 1:18-cr-00567-VSB Document 149-9 Filed 01/07/20 Page 5 of 6




Hon. Vernon S. Broderick                                        November 21, 2019
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Subject: United States v. Christopher Collins


Dear Judge Broderick;


Congressman Christopher Collins served as my Congressman in the NY 27 th District.


In my recent retirement, I have reflected on his service and his support of Ontario County, the
community where I worked most recently. One of my areas of focus was and continues to be the
suicide and heroin epidemic so prevalent in our region.


While in office, Congressman Collins cosponsored bills related to the National Suicide Hotline (H. R.
4194) and the Opioid Workforce Act of 2019 (H. R. 3414). We are grateful for how aware he was of our
issues and how he sought to help as our Representative. He was always ready to listen and would
provide letters of support for various grants and initiatives for which we were applying.


This was critical because suicides and opioid use is on the rise in Ontario County. While it may seem
small in comparison, our County keeps pace with national statistics. In a population of almost 110,000,
there were 17 opioid overdose deaths in 2016 in Ontario County. This number jumped to 30 in 2017.
In this last week, seven opioid overdoses were reported in Ontario County in just one night. And,
between 2006 and 2016, Ontario County lost 137 people to suicide.

Recently, one of our advocates visited Washington, D. C. and had occasion to drop by the office of
Congressman Collins. He stopped what he was doing and spent time to truly understand and to support
the issues she shared. He remained responsive to future requests to his office.   We were very
supported as constituents of Congressman Collins.


I admire how steadfastly Congressman Collins supports the Republican values I share. He is a man of
substance and character in a time with too much division in our country. I respectfully request
consideration of his inherent and good heart and for his good work on behalf of his constituents.

Respectfully yours,

                   i2o1JS-
Bonnie Ross
                        , Canandaigua, NY 14424

                                                                        -                         160
                           Case 1:18-cr-00567-VSB Document 149-9 Filed 01/07/20 Page 6 of 6
        BILLY LO NG                                                                              2454 RAYBURN HOUSE OFFICE BU ILDING
                                                                                                       WASHINGTON, DC 205 15
     7TH DISTR ICT, M ISSOURI
                                                                                                       (PHONE) (202) 225-6536
                                                                                                         (FAX) (202) 225-5604
      COMM ITTEE ON
 EN ERGY AN D COMM ERCE
      SU BCOMMITTEE ON
                                        <!Congre5'5' of tbe Wntteb ~tate5'
                                              1!,ou~e of l\epre~entatibe~
COMMUNICATIONS AND TECHNOLOGY


   SUBCOMM ITTEE ON ENERGY

       SU BCOMMITTEE ON .
             HEALTH
                                               U:aS'bington, :llB<lC 20515- 2507
                                                      December 6, 2019

              Hon. Vernon S. Broderick
              United States District Judge
              Southern District of New York
              Thurgood Marshall United States Courthouse
              40 Foley Square
              New York, NY 10007


              Dear Judge Broderick,

              My name is Billy Long, and I am a Congressman who represents the 7 th Congressional District of
              Missouri where I was born and raised. My Great Uncle Paul Pickering lived in Kansas City and
              worked for the Kansas City Star for years. When Paul would run across someone who talked to
              excess, he would surmise that when they were a baby, they had been vaccinated with a Victrola
              needle. When I met Chris Collins, the first thing I thought of was Uncle Paul. I thought Paul
              would have said, "this guy must have been vaccinated with a Victrola needle." It was like he had
              Tourette Syndrome minus the cuss words.

              Chris was always affable, friendly, upbeat, and open; he never met a stranger and doesn't have a
              mean bone in his body. Harry Truman famously said, "when you first get elected to Congress,
              you spend the first six months thinking, 'wow, how did I ever get here?' Then for the rest of your
              career, you think, 'wow, how did some of these other people ever get here?"' I never wondered
              how Chris got here as he had a real passion for his district and the 725,000 constituents he
              represented.

              I've met a lot of people and interacted with them over my 30-year career as a real estate broker
              and auctioneer plus another 9 years serving in Congress. I believe in my 64 years I've become a
              pretty good judge of character. Back home, when someone is of good character, our term for
              them is "they're good people." In my opinion, Chris Collins is "good people." Being a judge, I'm
              sure you've seen good people make bad decisions, and I truly believe that is what happened here.
              I would be honored if you would take my ramblings here into consideration as you sentence my
              friend Chris.


                                                                                   Sincerely,




                                                                                                ogress   1
3232 EAST RIDGEVIEW STREET                                                                            2727 EAST 32ND STREET, SUITE 2
  SPRINGFIELD, MO 65804                                                                                      JOPLIN, MO 64804



                                                                                                          161
  (PHONE) (417) 889-1800                                                                                  (PHONE) (4 17) 781-1041
   (FAX) (417) 889-4915                                                                                     (FAX) (417) 781-2832
                                                        http://Long.house.gov
